                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


COURTNEY SENEGAL                               :           DOCKET NO. 2:16-cv-1756

VERSUS                                         :           UNASSIGNED DISTRICT JUDGE

RICKY MOSES, ET AL.                             :          MAGISTRATE JUDGE KAY


                                        JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 84] of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that the Motion for Summary Judgment [doc. 82] be GRANTED and

that all claims against the City of DeRidder be DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED in Chambers this 25th day of April, 2019.
